EXHIBIT 10.1

 

LOOP PET RESIN TERMS AND CONDITIONS

 

This Agreement (the “Agreement”) is made by and between Loop Industries, Inc.,
with an office located at 480 Fernand Poitras Street, Terrebonne, QC J6Y 1Y4,
Canada on behalf of itself and its affiliates and manufacturing facilities
designated as authorized producers of Loop PET (hereinafter “SELLER”), and
Pepsi-Cola Advertising and Marketing, Inc., a corporation organized under the
laws of the State of Delaware, U.S.A., with offices located at 700 Anderson Hill
Road, Purchase, NY 10577 (hereinafter “PCAM”). PCAM and SELLER are referred to
hereinafter as the “parties” and each individually as a “party”.

 

WHEREAS, PCAM desires to assure itself, and the Bottle Manufacturers, a source
of supply of recycled clear polyethylene terephthalate resin while limiting its
price volatility; and

 

WHEREAS, Seller has developed an innovative technology for the depolymerization
of waste Loop PET (defined below) to produce Loop™ branded PET;

 

WHEREAS, Seller is developing a facility in [***] for the manufacturing of Loop
PET (the “Facility”), and desires to assure itself of a reliable market for its
Loop PET;

 

NOW, THEREFORE, in consideration of the foregoing promises and the covenants
contained herein, the parties hereto agree as follows:

 

1. DEFINITIONS

 

“Bottle Manufacturer(s)” means (i) manufacturers of plastic containers,
including pods, some of whom are entities with whom PCAM or its affiliated
companies have contracts for the manufacture of plastic bottles and/or preforms
for such plastic bottles; (ii) PCAM affiliated bottling companies which produce
plastic bottles for their own finished beverage production needs; and (iii)
companies which manufacturer compounds for inclusion in the Loop PET to enhance
its use as a packaging material for food and beverages and which use the Loop
PET itself as the material in which the compounds are incorporated for delivery
to the entities described in (i) and (ii) immediately above in this definition.

 

[***] means the quantities of Loop PET set out in SCHEDULE A.

 

“Deliverables” means the information SELLER provides to PCAM as detailed in
SCHEDULE C.

 

“Location(s)” means the Bottle Manufacture locations set out in SCHEDULE F.

 

“Loop PET” shall mean Loop™ branded resin which is recycled clear polyethylene
terephthalate polyester resins, which undergoes a depolymerization of waste
polyester, a technology proprietary to Loop and which are suitable for the
manufacture of containers, [***] for which will hold food or beverages and which
are as defined by the SELLER’s Specifications, the specifications of a Bottle
Manufacturer(s) for the conversion of the Loop PET to plastic containers for
food or beverages, and are included on PCAM’s list of approved resins
(collectively, the “Specifications”).

 

“SELLER’s Specifications” shall mean the Loop PET specifications provided by
SELLER to PCAM and to the Bottle Manufacturer(s) for any Loop PET to be
delivered under this Agreement, which SELLER’s Specifications are set forth in
SCHEDULE D.

 

“Supply Agreement” means the supply agreement to be entered into between the
SELLER and the Bottle Manufacturer(s).

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 1 of 19

   



 

2. TERM

 

The term of this Agreement will commence on the date of first delivery of Loop
PET from a Facility to a Bottle Manufacturer which shall be no later than [***]
(the “Effective Date”) and expire on the date which is [***] years from the
Effective Date (the “Term”). At PCAM’s sole option, the Term will be extended by
[***], upon no less than 12 months’ written notice of the end of the Term.

 

3. SALE AND PURCHASE

 

SELLER agrees to sell to the Bottle Manufacturer(s) the total [***] of Loop PET
as ordered by the Bottle Manufacturer(s) via the Supply Agreements from time to
time, and deliver such ordered quantities to the applicable Location, at such
price set out in SCHEDULE B; and PCAM agrees to use its commercially reasonable
efforts to direct the Bottle Manufacturer(s) to enter into a Supply Agreement
with SELLER for the purchase of Loop PET during the Term. SELLER shall invoice
Bottle Manufacturers directly for all Loop PET ordered by the Bottle
Manufacturers. The purchase of the [***] on the part of PCAM for each year of
the Term of this Agreement such that (i) so long as the [***] are made available
by SELLER and (ii) SELLER has not breached any provision of this Agreement,
[***].

 

At PCAM’s sole option, PCAM may purchase Loop PET from SELLER pursuant to this
Agreement by entering into a Supply Agreement. Should PCAM exercise its option
to purchase Loop PET, SELLER and PCAM agree that the terms and conditions of
this Agreement and the Supply Agreement will apply to such purchase and that
such purchase will count towards [***].

 

4. PAYMENT TERMS, TITLE AND RISK OF LOSS

 



 

(a) Payment of all invoices received by PCAM from SELLER, if any, will be net
[***] days from the later of the invoice date or the date that the Loop PET is
received by PCAM or another recipient at PCAM’s direction.

 

 

 

 

(b) Delivery, title, and risk of loss shall be [***] (Incoterms 2010).

 

 

 

 

(c) SELLER shall notify PCAM if a Bottle Manufacturer(s) deviates materially
from the terms and conditions of a Supply Agreement and PCAM shall use
commercially reasonable efforts to liaise with Bottle Manufacturer to have such
deviations resolved.



 

5. FREIGHT

 

All prices as such price set out in SCHEDULE B for the Loop PET are [***]
Incoterms (2010). Each Supply Agreement may have additional delivery terms.

 

6. QUALITY AND SERVICE

 

(a) SELLER must provide quality Loop PET to a Bottle Manufacturer(s) in
accordance with the Specifications and warranty provisions set forth herein.

 

(b) SELLER may not provide Loop PET to a Bottle Manufacturer that does not meet
the Specifications, or Loop PET having specifications that have not been
approved by PCAM. [***]. [***].[***].

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 2 of 19

   



 

(c) SELLER shall not change the grade of Loop PET delivered to any given
Location unless (i) PCAM has asked SELLER to make a change; or (ii) PCAM has
given its prior approval in response to a request from SELLER to make a change.
Should SELLER change the grade of Loop PET due to its own request pursuant to
(ii), [***].

 

(d) [***].

  

(e) SELLER shall also exercise commercially reasonable efforts to maintain for
each Location an overall service level, with respect to the Loop PET supplied by
SELLER, equal to or better than that of the Bottle Manufacturer(s)’ other
suppliers of Loop PET. Such a service level shall include, but not be limited
to, providing, [***],[***]. If SELLER’s service level at a Location with respect
to the Loop PET itself is demonstrated to be unacceptable, PCAM shall notify
SELLER in writing and SELLER shall have [***] days to meet the specified
performance level without being in breach of this Agreement, provided that
SELLER promptly and diligently pursues such performance level improvements. PCAM
agrees to use its commercially reasonable efforts to ensure that the Bottle
Manufacturer(s) cooperates in the remedy of any such issue. [***].

 

(f) SELLER shall submit the Deliverables in accordance with SCHEDULE C.

 

7. SUPPLY ASSURANCE

 

[***]

 

8. FORCE MAJEURE

 

(a) If and to the extent that a party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed, (collectively,
“Non-Performance”), which Non-Performance could not have been prevented by
reasonable precautions by such party, (the “Affected Party”), and which is due
to a cause beyond its reasonable control, such as fire, flood, earthquake,
explosion, elements of nature or acts of God, acts of war, acts of terrorism,
acts of any government, riots, civil disorders, strikes, lock-outs and other
labor disputes, rebellions or revolutions, (a “Force Majeure Event”), then the
Affected Party shall be excused for such Non-Performance for as long as such
Force Majeure Event continues, provided that the Affected Party continues to use
its commercially reasonable efforts to recommence performance whenever and to
whatever extent possible without delay, including through the use of alternate
sources, workaround plans or other means.

 

(b) The Affected Party shall immediately notify the other party of the
occurrence of the Force Majeure Event, and describe in reasonable detail the
nature of the Force Majeure Event. Performance of this Agreement shall be
resumed as quickly as reasonably possible after the Force Majeure Event is
remedied.

 

(c) If SELLER is the Affected Party, then during any such period, [***], and
PCAM shall have the right to arrange from third party suppliers the supply of
Loop PET in such quantities as those which SELLER is unable to supply due to
such Force Majeure, and any such quantities will be reduced from the Forecasted
Quantities, or credited against any outstanding purchase obligations of a Bottle
Manufacturer, whichever option PCAM chooses. Any quantities that SELLER is
unable to supply due to a Force Majeure Event, and which PCAM or Bottle
Manufacturer does not procure through a third party will be reduced from the
Forecasted Quantities, or credited against any outstanding purchase obligations
of a Bottle Manufacturer, whichever option PCAM chooses.

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 3 of 19

   



 

9. CONFIDENTIALITY/NON-PUBLICITY

 

(a) Except as provided herein, each party shall keep confidential the terms of
this Agreement and all disclosures of non-public information made by the other
party (individually or collectively, “Confidential Information”), and shall
neither disclose Confidential Information to anyone else nor use it for the
receiving party’s separate benefit.

 

(b) Each party may disclose Confidential Information to its affiliates,
employees, representatives and agents having a need to know the Confidential
Information for the purpose of fulfilling obligations owed by such party under
this Agreement, provided that such employees, representatives or agents have
been advised of the confidential nature of the information, and are bound by
confidentiality and non-use obligations substantially similar to those in this
Agreement. The party disclosing Confidential Information to its employees,
representatives or agents will be responsible for any breach of this Agreement
by such persons.

 

(c) A party may disclose Confidential Information of the other party if required
by law or by a court or governmental agency, provided that the other party is
given reasonable notice and opportunity to contest the required disclosure, and
in the event that the disclosure cannot be successfully contested then the party
of whom disclosure is required shall disclose the Confidential Information only
to the extent legally required.

 

(d) Information subject to the restriction of this Section 7(d) shall not
include information, already in the possession of the receiving party on a
non-confidential basis prior to its being obtained by the receiving party or its
representatives in connection with this Agreement, information disclosed to the
receiving party by a third party entitled to make such disclosure, information
which becomes public through no fault of the receiving party or information
independently developed by the receiving party without reference to the
Confidential Information of the disclosing party.

 

(e) Neither SELLER nor PCAM shall use the other’s name, logos, or trademarks or
refer to, or identify, the other or any affiliated entities of the other in
publicity releases, interviews, promotional or marketing materials,
announcements, customer listings, testimonials, or advertising without the prior
written permission of the other.

 

10. WARRANTIES

 

(a) All Loop PET sold hereunder shall be subject to the representations and
warranties set out herein, which representations and warranties are material
terms of this Agreement.

 

(b) SELLER represents and warrants to both PCAM and the Bottle Manufacturer(s)
that,:

 



 

(i) SELLER is a corporation, validly existing and in good standing under the
laws of Nevada and has the full power and authority to execute, deliver, carry
out and perform the terms of this Agreement;

 

 

 

 

(ii) This Agreement and all related documents have been duly authorized,
executed and delivered by SELLER and constitute legal, valid and binding
agreements or obligations of SELLER enforceable against SELLER in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting the enforcement of creditors’ rights generally;

 

 

 

 

(iii) SELLER shall have good title to the Loop PET supplied to the Bottle
Manufacturer or to PCAM if PCAM is the buyer;



 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 4 of 19

   



 



 

(iv) when the Loop PET is delivered to the Bottle Manufacturer, the Loop PET
supplied to the Bottle Manufacturer or to PCAM if PCAM is the buyer will be free
and clear of any liens or encumbrances;

 

 

 

 

(v) the Loop PET supplied to the Bottle Manufacturer or to PCAM, if PCAM is the
buyer, will be free from defects in materials and workmanship;

 

 

 

 

(vi) the Loop PET supplied to the Bottle Manufacturer or to PCAM, if PCAM is the
buyer, will be merchantable and fit for its intended purpose, namely, the
manufacture of containers, particularly plastic bottles which will hold food or
beverages;

 

 

 

 

(vii) the Loop PET supplied to the Bottle Manufacturer or to PCAM, if PCAM is
the buyer, will meet the Specifications;

 

 

 

 

(viii) the Effective Date shall be no later than [***];

 

 

 

 

(ix) the Loop PET supplied to the Bottle Manufacturer or to PCAM, if PCAM is the
buyer, will be permissible under presently existing regulations under the
Federal Food Additives Amendment and any other applicable federal rules and
regulations and under applicable state laws;

 

 

 

 

(x) the Loop PET supplied to the Bottle Manufacturer or to PCAM if PCAM is the
buyer will neither contain unsafe food additives nor be adulterated nor
misbranded as defined under any applicable law; and may be introduced into
interstate commerce within the provisions of the Federal Food, Drug and Cosmetic
Act; and

 

 

 

 

(xi) [***].



 

[***]

 

11. REMEDIES FOR BREACH OF WARRANTIES

 

(a) If the Loop PET does not conform to the applicable warranties contained in
Section 10, [***].

 

(b) In addition to the foregoing, there shall be reimbursement to PCAM or the
Bottle Manufacturer(s), as the case may be, for the following to the extent that
PCAM or the Bottle Manufacturer(s) incurs such costs: [***]. SELLER’s liability
hereunder, whether in contract or in tort, shall be limited exclusively as
provided in subsection (a) above and this subsection (b).

 

(c) No party shall be responsible to any other for special, consequential, or
punitive damages such as, by way of example, loss of business, loss of profits
or loss of goodwill, except for any third party claims and except to the extent
any of the damages expressly listed in this Agreement would be construed as
special or consequential damages. [***].

 

(d) SELLER agrees that, should SELLER breach its warranties as set out in
Section 10(b) that it will use its commercially reasonable efforts to remedy
such breach and its cause. However, if SELLER is not successful in remedying the
cause of the breach and the Loop PET delivered by SELLER at a Location(s)
continues to not meet such warranties for more than [***], other than due to an
event of Force Majeure for the period of time that such Force Majeure event
exists, then PCAM or the Bottle Manufacturer(s), as the case may be, again
without prejudice to any other right or remedy which may be available to either
of them under this Agreement, may, with respect to the particular Location(s) in
question, (i) [***], and (ii) [***].

 

[***]:

 



 

(i) [***]; and

 

 

 

 

(ii) [***].



 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 5 of 19

   



  

(e) [***].

 

12. INDEMNIFICATION

 

(a) SELLER agrees to defend, indemnify and hold PCAM and/or a Bottle
Manufacturer(s) harmless from and against any and all costs, losses,
liabilities, damages, claims or expenses (including, without limitation, legal
fees and expenses incurred in defending against any such claims) incurred by
PCAM and/or the Bottle Manufacturer(s) and attributable to any misrepresentation
or breach by SELLER of the warranties herein, or any acts or omissions of SELLER
in performing its obligations under this Agreement, provided that PCAM and/or
the Bottle Manufacturer(s) gives SELLER prompt notice of such claim, cooperates
in the defense thereof (which will include such matters as providing PCAM and/or
the Bottle Manufacturer(s)employees for interview, deposition and testimony at
trial and production of relevant documents), and grants SELLER the right to
handle, defend or otherwise dispose of such claim as it may determine, except
that SELLER’s handling, defense or disposition shall not require PCAM to take or
refrain from taking any action without consent, not to be unreasonably withheld,
delayed or conditioned.

 

(b) SELLER guarantees to PCAM and/or the Bottler Manufacturer(s) that the Loop
PET which SELLER furnishes to PCAM and/or the Bottle Manufacturers under this
Agreement, and the use thereof in the form and composition furnished by SELLER,
will not infringe any valid United States patent. In the event of a claim of any
such actual or alleged infringement, and provided that SELLER is promptly
notified thereof and given the complete defense, SELLER agrees to defend,
indemnify, and hold PCAM and/or Bottler Manufacturer(s) harmless from and
against any costs or awards against PCAM and the Bottle Manufacturer(s) arising
from such claim. SELLER’s obligations to defend, indemnify and hold harmless are
further contingent upon PCAM’s and/or the Bottle Manufacturer(s)’ assistance and
documentation that SELLER may reasonably request; and PCAM’s and the Bottle
Manufacturer(s)’s (i) not disclosing to any third party or the public the terms
of this guarantee/indemnity without the prior written consent of SELLER; (ii)
not cooperating with the patent owner or plaintiff unless legally obligated to
do so; and (iii) not entering into any settlement or negotiating any settlement
terms without SELLER’s consent. SELLER retains the sole right to enter into and
settle any such claim or suit provided such settlement does not obligate PCAM to
take or refrain from taking any action without consent, not to be unreasonably
withheld.[***].

 

13. NOTICES

 

Any notice required or permitted hereunder shall be in writing and shall be sent
to the address given below of the party to be notified, unless such party has
previously notified the other of a change of address, in which case the notice
shall be sent to such changed address:

  



 

SELLER:

Nelson Switzer, CGO

Loop Industries, Inc.

480 Fernand Poitras Street

Terrebonne, QC J6Y 1Y4, Canada

[***]

 

 

 

 

With a copy to:

Antonella Penta, VP & General Counsel

Loop Industries, Inc.

480 Fernand Poitras Street

Terrebonne, QC J6Y 1Y4, Canada

[***]



 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 6 of 19

   



 



 

PCAM:

Sr. Director, Resin COE, Global Procurement

PepsiCo, Inc.

700 Anderson Hill Road

Purchase, NY 10577

[***]

 

 

 

 

With copy to:

Legal Vice-President, Global Procurement

PepsiCo, Inc.

700 Anderson Hill Road

Purchase, NY 10577



 

If such notice is dispatched by overnight carrier, it shall be deemed to have
been duly given or rendered upon mailing thereof.

 

14. AMENDMENTS

 

This Agreement may not be amended except in a writing executed by an authorized
representative for each party, which writing shall specifically state that it is
amending this Agreement. All such amendments shall, as of their effective date,
automatically become a part of this Agreement.

 

15. ASSIGNMENT

 

This Agreement may not be assigned by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed or conditioned; provided however that either party may freely assign and
delegate their respective rights and obligations hereunder to any Affiliate
[***]. “Affiliate” for purposes of this Section shall mean any business entity
which controls, or is controlled by, or is under common control with, a party
where control shall mean ownership, either directly or indirectly, of more than
fifty percent (50%) of the ownership interests representing the equity, the
voting stock, or general partnership interest of that business entity.

 

16. CHANGE OF CONTROL

 

(a) Upon a Change of Control (as defined below), [***]. For purposes of this
Agreement, “Change of Control” shall mean the occurrence of one of the following
events: (i) any Person other than SELLER becomes the owner of more than 50% of
the outstanding capital stock of SELLER; (ii) any sale, lease, exchange or other
transfer of more than 50% of the assets of SELLER to any Person; or (iii) the
liquidation or dissolution of SELLER. “Person” shall mean an individual,
partnership, corporation, unincorporated organization, trust or joint venture,
governmental agency or political subdivision thereof, or any group of related
Persons.

 

(b) If SELLER, directly or indirectly acquires, or is acquired by, any Person,
firm or corporation which is [***].

 

(c) SELLER will give PCAM no less than [***] prior written notice of a proposed
Change of Control, or proposed acquisition as described in subsection (b).

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 7 of 19

   



 

17. GOVERNING LAW

 

This Agreement shall be governed by and enforced in accordance with the laws of
the State of New York, without regard to its conflicts of law principles, which
might provide for the application of the laws of another jurisdiction. The
United Nations Convention on Contracts for the International Sale of Goods is
excluded.

 

18. COMPLIANCE WITH POLICIES AND LAWS

 



 

(a) In performing its obligations hereunder, SELLER will comply with all of
PepsiCo’s rules and regulations as provided to SELLER, including PepsiCo’s Raw
Material Quality and Food Safety Policy, which is attached hereto in its current
form as SCHEDULE E, as amended from time to time.

 

 

 

 

(b) SELLER will comply with any applicable laws, rules, regulations, permit
requirements, license requirements and order of public authority, including
obtaining any required permits and licenses, and compliance with laws, rules,
regulations, and guidance of federal, national, state or other regulatory
bodies.

 

 

 

 

(c) SELLER shall at all times comply with all applicable laws relating to
anti-bribery and anti-corruption. SELLER agrees that it will not give, offer or
promise, directly or indirectly: money, presents, meals, entertainment or
anything of value to any public official as officials of government-owned
companies or to political official or candidate, for the purpose of influencing
any act or decision of such person in his or her official capacity or in order
to obtain or retain business; also SELLER warrants that there are no such
persons who are officers, employees or direct or indirect owners as of the date
of this Agreement. SELLER agrees to promptly report to PCAM any request or
demand for any undue financial or other advantage of any kind received by SELLER
in connection with the performance of this Agreement. Breach of this clause
shall be deemed a material breach of this Agreement.

 

 

 

 

(d) PCAM and SELLER will abide by the requirements of 41 CFR §§ 60-1.4(a),
60-300.5(a) and 60-741.5(a). These regulations prohibit discrimination against
qualified individuals based on their status as protected veterans or individuals
with disabilities, and prohibit discrimination against all individuals based on
their race, color, religion, sex, sexual orientation, gender identity, or
national origin. Moreover, these regulations require that PCAM and SELLER take
affirmative action to employ and advance in employment individuals without
regard to race, color, religion, sex, sexual orientation, gender identity,
national origin, protected veteran status or disability.

 

 

 

 

(e) MINORITY AND WOMEN’S BUSINESS ENTERPRISES.

 

 

 

 

 

A. Purpose: PepsiCo is committed to providing maximum opportunities for
qualified minority and/or women-owned business enterprises (“MBE/WBEs” or
collectively, “MWBE”) to participate in its work. PepsiCo endeavors to ensure
that qualified MBEs and WBEs are appropriately considered as subcontractors
and/or suppliers for the provision of products and services to PepsiCo. SELLER
will therefore comply with the requirements set forth in this Section.

 

B. Definitions: As used in this Section, the following terms are defined as
follows:



 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 8 of 19

   



 



 

(a)“Minority Business” or “MBE” means a business that is Certified to be 51
percent owned, controlled and operated by a citizen or lawfully permanent
resident by one or more members of the following groups: African Americans;
Hispanic Americans; Native Americans (Native Americans include American Indians,
Eskimos, Aleuts and Native Hawaiians); and Asian Americans (Asian Americans
include U.S. citizens whose origins include East, South and Southeast Asian and
Pacific Islander ).

 

 

 

 

(b)“Woman-Owned Business” or “WBE” means a business that is Certified to be at
least 51 percent owned, controlled and operated by a woman or women.

 

 

 

 

(c)“Certified” means a supplier has a certification by an accredited agency such
as the National Minority Supplier Development Council (NMSDC), the Women
Business Enterprise National Council (WBENC), the US Pan Asian American Chamber
of Commerce (USPAACC), or other federal, state, or local accreditation agencies
as to the ownership of the business and reported on an annual basis.

 

 

 

 

(d) “MWBE” means MBEs or WBEs, individually or collectively.

 

 

 

C. Non-MWBE Supplier: SELLER agrees to use its commercially reasonable efforts
to increase its spend of its subcontracted goods and services with Certified
MWBE companies in connection with the products and services sold pursuant to
this Agreement.

 

SELLER further agrees to report monies spent with certified qualified MBEs or
WBEs in connection with products or services SELLER provides to PepsiCo. SELLER
will provide such reports as PepsiCo may from time to time reasonably request,
but not more frequently than on a per period basis in accordance to PepsiCo’s
reporting calendar. SELLER agrees to provide PepsiCo with a verification of the
certification of its MWBE suppliers, and its MWBE spend reported to PepsiCo no
less than every eighteen (18) months. Further, SELLER agrees to develop and
submit to PepsiCo detailed plans for achieving its MWBE goals.

 

SELLER agrees to make reasonable commercial efforts to perform activities which
will lead to increased MWBE spend. Examples of such activities include, but are
not limited to: attending at least one MWBE supplier trade show (at SELLER’s
sole expense) each year to actively pursue Certified MWBE sources; contacting
PepsiCo Supplier Diversity resources in an effort to source Certified MWBE
suppliers; developing a detailed supply chain process map to identify areas of
opportunities to utilize Certified MWBE subcontract suppliers; and maintaining
on-going dialogue with PepsiCo to proactively source MWBE vendors and to review
on a quarterly basis progress against the above agreed objectives.

 

In the event that a SELLER’s subcontractor loses its MWBE status, SELLER will
employ reasonable commercial efforts to find an alternate Certified MWBE
subcontractor. Within 30 days, SELLER will provide a list of potential solutions
to PepsiCo to replace the forecasted spend. Once PepsiCo approves the list,
SELLER will work with PepsiCo to implement such actions within 90 days.

 

D. MWBE Supplier: If SELLER qualifies as an MBE or WBE, SELLER will notify
PepsiCo immediately. If SELLER is qualified, but not yet Certified, SELLER shall
take reasonable and timely steps to obtain appropriate certification as an MBE
and/or WBE. If SELLER’s MWBE certification is lost or not-renewed for any
reason, the SELLER will notify PepsiCo no less than 90 days in advance of
potential loss of certification. Furthermore, the SELLER will begin reporting
its Subcontracted MWBE spend within 30 days of such change in status. Reporting
will be retroactive to the date the certification was lost. SELLER will then be
held accountable to non-MWBE supplier actions as described above.

 

E. Compliance: The extent to which SELLER complies with this Section may be
considered by PCAM in deciding to extend existing purchase agreements or enter
into new purchase agreements with SELLER.



 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 9 of 19

   



 

19. CODE OF CONDUCT

 

This Agreement and all orders made under this Agreement shall be subject to
PepsiCo Inc.’s Global Supplier Code of Conduct, available at
www.pepsico.com/SupplierCodeofConduct, as amended from time to time.

 

20. THIRD PARTY BENEFICIARIES

 

It is expressly understood and agreed to by the parties hereto that the parties
intend the Bottle Manufacturer(s) as well as SELLER affiliates and authorized
manufacturers of Loop PET to have third party rights under the terms and
conditions of this Agreement. Nothing in this Agreement is intended to provide
any other third party other than the Bottle Manufacturers and SELLER affiliates
and manufacturing facilities designated as authorized producers of Loop PET with
rights hereunder.

 

21. TERMINATION

 

In addition to termination rights otherwise provided herein, the following
termination rights apply:

(i) a party may terminate this Agreement in whole or part for cause in the event
of any uncured default by the other party by first providing written notice of
the alleged default, and allowing the allegedly defaulting party the opportunity
to cure the alleged default within [***] from receipt of the notice. If the
allegedly defaulting party fails to cure its default within [***] of the receipt
of this notice, the party giving notice may terminate this Agreement with
immediate effect;

(ii) a party may terminate this Agreement if the other party becomes insolvent,
makes an arrangement for the benefit of its creditors, has a receiver appointed
over all or a portion of its assets, enters into liquidation, whether
voluntarily or involuntarily, has a petition of bankruptcy filed by or against
it, or takes or suffers any similar action in connection with its debts;

(iii) a party may terminate this Agreement if the other party ceases to carry on
its existing business, enters proceedings for winding up or dissolution, or is
dissolved; and

(iv) in the event of a Force Majeure Event which continues for more than [***].

 

22. INSURANCE

 

Without limiting any other obligation or liability of SELLER under this
Agreement, SELLER agrees that upon execution of the Agreement and throughout its
entire effective period, SELLER shall procure and maintain insurance coverage,
at its sole cost and expense, with limits and conditions not less than those
specified below.

 



 

1. Commercial General Liability Insurance, written on an occurrence form,
including but not limited to premises-operations, broad form property damage,
products/completed operations, contractual liability, personal injury and
advertising injury, with limits of at least [***].

 

 

 

 

2. Worker’s Compensation Insurance with benefits afforded under the laws of the
state in which the services are to be performed and Employers Liability
insurance with minimum limits [***]. SELLER is required to carry this insurance
regardless of eligibility for waiver or exemption of coverage under state
statute, [***].

 

 

 

 

3. Business Automobile Liability Insurance including coverage for owned, hired,
and non-owned vehicles with a combined single limit including bodily injury and
property damage of not less than [***].

 

 

 

 

4. Excess Liability (Umbrella) Insurance with a minimum limit of [***]. This
policy shall provide excess limits for the General Liability, Employer’s
Liability and Automobile Liability policies and be follow form or at least as
broad in coverage.

 

 

 

 

5. General Requirements

 

 

 

 

a) SELLER’s purchase of insurance shall not in any way limit SELLER’s liability
under this Agreement. All coverage must be written on an occurrence basis and
must be maintained without interruption from the Effective Date of this
agreement. All coverage shall be primary and non-contributory to any other
insurance available to PCAM.



 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 10 of 19

   



 



 

b) Should any of the above described policies be cancelled before the expiration
date thereof, the SELLER or SELLER’s representative will mail thirty (30) days
written notice to the certificate holder.

 

 

 

 

c)

The policies shall be written with insuring company(ies) with AM Best financial
strength ratings of “A” or higher and financial size categories of “VII” or
greater.

 

 

 

 

d)

The policies listed in sections 1, 3 and 4 shall list PCAM and its subsidiaries,
affiliates, directors, officers, employees, partners and agents as additional
insured.

 

 

 

 

e)

The policies listed in sections 1, 2, 3 and 4 shall contain waiver of
subrogation in favor of PCAM.

 

 

 

 

f)

The coverage amounts set forth above may be met by a combination of underlying
and umbrella policies so long as in combination the limits equal or exceed those
required.

 

 

 

 

g)

SELLER and any subcontractors shall provide PCAM with certificates of insurance
evidencing the insurance required within prior to commencing any work.

 

 

 

 

h)

[***].

 

 

 

 

i)

Furnishing acceptable evidence of insurance as required hereunder shall not
relieve SELLER or any subcontractor from any liability or obligation for which
it is otherwise liable under the terms of this contract, nor is liability
limited to the amount of this contract.



  

23. BUSINESS CONTINUITY

 

SELLER recognizes and acknowledges the accountability to provide a reliable,
responsive, uninterrupted supply of Loop PET for the Bottle Manufacturers.
[***]. Furthermore, SELLER will develop and maintain a contingency plan for
supplying Loop PET hereunder in the events which would otherwise interrupt a
reliable supply chain. This plan will be tested, updated and maintained
throughout the life of this Agreement. SELLER agrees to a review of this plan on
a no less than an annual basis with representatives from PepsiCo Global
Procurement.

 

24. INSPECTIONS; RECORDS

 



 

(a) Inspections: [***]. SELLER’s and SELLER’s subcontractors’ employees and
agents will cooperate fully with PCAM during any inspections. SELLER and
SELLER’s subcontractors will provide PCAM with access to all areas of SELLER’s
Facilities [***]. PCAM may inspect all manufacturing and packaging processes and
equipment, and finished product inventories. The inspection staff must,
throughout the time they are on SELLER’s premises, observe the governing rules
and regulations of the premises.

 

 

 

 

(b) Records: [***], SELLER will maintain complete and accurate manufacturing,
processing, packaging and quality control records that (1) show the complete
history of each grouping of the Loop PET, including lot numbers and production
dates; (2) facilitate easy identification and tracking of each lot, batch, unit
production run and any other applicable grouping; and (3) include any other
information reasonably requested by PCAM.



 

25. DISPUTE RESOLUTION

 



 

(a) Negotiation of Disputes: Prior to bringing any claim, dispute or controversy
of any nature arising out of or relating to this Agreement (collectively,
“Dispute”) to arbitration or litigation, the parties agree that they will
attempt to resolve the Dispute by negotiation between executives with authority
to resolve the Dispute.

 

 

 

 

(b) General Terms of Negotiations: [***].



 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 11 of 19

   



 

26. SEVERABILITY

 

If any provision of this Agreement, whether a paragraph, sentence or portion
thereof, is determined by a court of competent jurisdiction to be null and void
or unenforceable, such provision shall be deemed to be severed, and the
remaining provisions of this Agreement shall remain in full force and effect.

 

27. SURVIVAL

 

The terms and provisions of this Agreement that, by their sense and context, are
intended to survive the completion or termination of this Agreement shall so
survive the completion of performance and termination of this Agreement,
including, without limitation, the warranty, indemnification, and
confidentiality terms hereunder.

 

28. WAIVER

 

Neither party shall be deemed to have waived any right, power, privilege or
remedy unless such waiver is in writing and duly executed by it. No failure to
exercise, delay in exercising or course of dealing with respect to any right,
power, privilege or remedy shall operate as a waiver thereof by either party or
of any other right, power, privilege or remedy. No exercise or partial exercise
of any right, power, privilege or remedy shall preclude any other or further
exercise thereof by either party or the exercise of any other right, power,
privilege or remedy by either party.

 

29. HEADINGS

 

The headings in this Agreement are for convenience of reference only and shall
not affect its interpretation or construction.

 

30. INDEPENDENT CONTRACTORS

 

Any work performed by either party or Bottle Manufacturer pursuant to this
Agreement shall be in the party’s capacity as an independent contractor and not
as an agent or representative of the other party. The parties hereby further
agree that no agency, joint venture, partnership, or employee/employer
relationship is created hereby, and that neither party or Bottle Manufacturer
shall incur any obligation in the name of the other party without that other
party’s prior written consent.

 

Except as otherwise permitted herein, SELLER will not subcontract its
performance of its obligations under this Agreement without the prior written
approval of PCAM. SELLER shall be responsible and liable to PCAM for the acts
and omissions of SELLER’s subcontractors.

 

31. [***]

 

32. COUNTERPARTS AND SIGNATURES

 

This Agreement and any amendments thereto may be executed in one or more
counterparts, each of which shall constitute an original for all purposes, and
all of which taken together shall constitute one and the same agreement. The
parties expressly accept that electronic signatures as recognized under
applicable law will be deemed original signatures and will have the same
validity and effect.

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 12 of 19

   



 

33. ENTIRE AGREEMENT

 

This Agreement and the Schedules attached hereto contain the final, complete and
exclusive agreement of the parties with regard to the subject matter hereof. The
Schedules are incorporated herein by reference and are a part of this Agreement.
This Agreement and the Schedules supersede any and all other agreements,
representations or understandings, written or oral, between the parties to this
Agreement with respect to the subject matter hereof made prior to or
contemporaneously with this Agreement. To the extent there exists any conflict
any of the preceding paragraphs and the Schedules, the preceding paragraphs
shall control.

 

ATTACHMENTS:

 

SCHEDULE A – [***]

SCHEDULE B – PRICES

SCHEDULE C – DELIVERABLES

SCHEDULE D – [***]

SCHEDULE E – [***]

SCHEDULE F – BOTTLE MANUFACTURER’S LOCATIONS

 



PEPSI-COLA ADVERTISING AND MARKETING, INC.

 

LOOP INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

/s/ Clinton E. Berry

 

By:

/s/ Daniel Solomita

 

 

 

 

 

 

 

Name:

Clint Berry

 

Name:

Daniel Solomita

 

 

 

 

 

 

 

Title:

Senior Director

 

Title:

CEO

 

 

 

 

 

 

 

Date:

10/9/2018

 

Date:

10/5/2018

 



 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 13 of 19

   



 

SCHEDULE A – [***]

 

[***]

 

[***] per year of the Term

 

 

 

 

 

 

 

 

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 14 of 19

   



 

Schedule B – PRICES

 

Price for Loop PET in each month’s final settlement:

 

[***]

 

For example:

 

[***]

 

[***]

 

[***]/metric ton

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 15 of 19

   



 

SCHEDULE C – DELIVERABLES

 

In accordance with this Agreement, SELLER shall provide the following:

 

[***]

 

***************************************************************************************

 

 

 

 

 

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 16 of 19

   



 

SCHEDULE D – [***]

 

 

 

 

 

 

 

 

 

 

 

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 17 of 19

   



 

SCHEDULE E – [***]

 

 

 

 

 

 

 

 

 

 

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 



  Page 18 of 19

   



 

SCHEDULE F – BOTTLE MANUFACTURER’S LOCATIONS

 

To be sent by PCAM to SELLER in writing prior to the Effective Date of the
Agreement

 

 

 

 

 

 

 

 

Confidential

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

 



Page 19 of 19



 